Tom Glaze, Justice, dissenting. Because I believe that appellant Willie Wells is procedurally barred from challenging his purported illegal sentence entered on April 3, 1989, I dissent. In summary, Wells never directly attacked his original sentence giving him a ten-year probationary period, nor has he ever filed for postconviction relief under Rule 37 of the Rules of Criminal Procedure, Ark. Code Ann. § 16-90-111(a) (1997), or by petition for writ of habeas corpus. See Renshaw v. Norris, 337 Ark. 494, 989 S.W.2d 515 (1999) (Glaze, J., concurring in part, dissenting in part) (while agreeing with the majority that trial court erred in refusing to reduce sentence under Ark. Code Ann. § 16-90-111(a) (1987), rejected holding that a writ of habeas corpus was proper method to correct the error). Instead, Wells brings this appeal from a revocation proceeding related to the 1989 ten-year probation, and for the first time, challenges the trial court’s jurisdiction to revoke his probationary sentence. Apparently, it no longer matters to this court what procedure a defendant must follow to question the legality of his or her sentence. The majority opinion was wrong in Renshaw and continues to add to its error by its decision today. The trial court’s decision should be affirmed. Smith, J., joins this dissent.